DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 11, 12, 16, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The amendments to the specification was received on 04/06/2022.  These amendments are acceptable.



Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	The cited reference does not disclose or suggest selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types that use different transport mechanisms for forwarding the data message to multiple services of their respective types, [Remarks, pages 7-9].
(2)	Boutros merely discloses encapsulating a data message in order to identify the tenant that sent the data message, and the data message is still forwarded using L2 bump-in-the-wire. Boutros does not disclose that this data message is encapsulated for the purpose of delivering it to a service node external to the logical network, [Remarks, pages 9-10].
(3)	Boutros provides no discussion regarding a logical service forwarding plane, let alone forwarding a data message along a logical service forwarding plane to provide it to a set of service nodes to perform the selected ser of services, [Remarks, pages].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Boutros discloses selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types [fig. 2, paragraphs 0033-0037, 0059-0061,  selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types (receiving the data message, the process determines (at 240) whether the data message requires the specific (e.g., L2 bump-in-the-wire) service; determines (at 240) that the data message does not require the L2 service or determines (at 240) that the data message does require the L2 service)].

Boutros discloses in Figure 1 and paragraphs 0024, 0027, 0029, 0030, 0033, 0035, 0037, 0048, and 0050.
[0024] Some embodiments provide a method for providing a layer 2 (L2) bump-in-the-wire service at a gateway device (e.g., a layer 3 (L3) gateway device) at the edge of a logical network. The method, in some embodiments, establishes a connection from a first interface of the gateway device to a service node that provides the L2 service. The method also establishes a connection from a second interface of the gateway device to the L2 service node. ….

[0027] In some embodiments, gateway device 101 allows for per-tenant policies to be applied by the service node 102 by appending a context (e.g., encapsulation or other marking) to a data message sent to service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag that is associated with a particular tenant's policies). In …. 

[0029] Gateway device 101, in some embodiments, is a host computing machine that executes an edge node program. In some embodiments, the edge node program includes at least one managed forwarding element (e.g. a managed routing element, managed switching element, or both), that implements a set of logical forwarding elements of a set of logical networks for a set of tenants. …. 

[0030] FIG. 2 conceptually illustrates a process 200 to establish two connections from a device (e.g., gateway device 101) to a layer 2 (L2) bump-in-the-wire service node for the service node to provide a service to data messages. In some embodiments, process 200 is performed by the device (e.g., gateway device 101). Process 200 begins by establishing (at 210) a connection to the L2 service node from a first interface 130 of the device. ….

[0033] After receiving the data message, the process determines (at 240) whether the data message requires the L2 bump-in-the-wire service. In some embodiments, the determination is based on a value in a set of header fields of the received data message. The value that the determination is based on may be any combination of a source or destination IP or MAC address, a protocol, and a port number. In some embodiments, a set of header fields are associated specifically with the L2 service (e.g., a network address translation (NAT) service or load balancing (LB) service may be addressable by a particular set of IP addresses, or may be associated with an IP subnet for which they provide the service). The determination, in some embodiments, is made using a routing entry (e.g., a policy-based routing entry) that indicates a certain IP address or range of IP addresses should be forwarded to the MAC of the second interface from the first interface. The range of IP addresses, in some embodiments, is associated with a network for which the L2 service is required. In some embodiments, the policy-based routing entry identifies values in a combination of fields used to determine that a received data message should be forwarded to the MAC of the second interface from the first interface. The fields that may be used to specify data messages that should be forwarded to the MAC of the second interface from the first interface, in some embodiments, include a source IP address, destination IP address, source MAC address, destination MAC address, source port, destination port, and protocol.

[0035] If the process determines (at 240) that the data message does not require the L2 service, the process (at 250) processes the data message and forwards it towards its destination and the process ends. In some embodiments, the data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements (e.g., a logical router, a logical switch, or both). 

[0037] In some embodiments, forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant. For example, referring to FIG. 1, a data message received from logical interface ‘1’ of gateway device 101 that requires the service provided by service node 102, is encapsulated so that it will be received at logical interface ‘1’ of service node 102. Based on the encapsulation, service node 102 applies policies specific to tenant 1. Data messages sent between interfaces use the MAC addresses associated with the destination interface of the device which remains unchanged by the processing performed by the L2 service node. 

[0048] …. In some embodiments, a data message is received with a context (e.g., an encapsulation or other marking) that is understood by the service node to identify a particular set of policies to apply to the data message. The context, in some embodiments, identifies a set of policies that are for a specific tenant.

[0050] Processing the data message at an active node, in some embodiments, includes applying tenant-specific policies to the data message. The tenant-specific policies are identified based on a context appended to the data message by the device (e.g., a gateway device) that directs the data message to the service node. Processing a data message requiring the service at an active service node includes providing the service and forwarding the data message to the destination IP address without altering the source and destination MAC addresses of the received data message.

[AltContent: textbox (Gateway Device (L3 service) establishes a connection that provides a L2 service)][AltContent: arrow]
    PNG
    media_image1.png
    537
    427
    media_image1.png
    Greyscale


Regarding the different sets of services of at least two different service types that use different transport mechanisms, Boutros discloses in Figure 1 and paragraphs 0024, 0027, 0030, 0033, 0037, 0048, and 0050.

In other words, Boutros discloses different sets of services of at least two different service types (L2 and L3 services) that use different transport mechanisms (using L3 gateway device and  L2 service nodes).

Therefore, given that Boutros discloses using different transport mechanisms (using L3 gateway device and  L2 service nodes), then Boutros clearly discloses selecting, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types.

As per the second argument,
As indicated in the previous rejection and below, Boutros discloses a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)].

Regarding encapsulating data messages for delivery to a service node, Boutros discloses in Figure 1 and paragraphs 0024, 0027, 0030, 0033, 0037, 0048, and 0050 (as indicated above).

In other words, Boutros discloses the received data messages at the L3 gateway device are encapsulated before being sent to the L2 service nodes.

Therefore, given that Boutros discloses receiving data messages at the L3 gateway device and encapsulating the data messages before being sent to the L2 service nodes, then Boutros clearly discloses encapsulates data messages for delivery to a service node.

As per the third argument,
As indicated in the previous rejection and below, Boutros discloses a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

Regarding a forwarding plane to provide the data message to a set of service nodes that provide the selected set of services, Boutros discloses in Figure 1 and paragraphs 0024, 0027, 0030, 0033, 0035, 0037, 0048, and 0050 (as indicated above).

In other words, Boutros discloses L3 Gateway devices comprising a forwarding element to provide data messages to a set of L2 service nodes.

Therefore, given that Boutros discloses L3 Gateway devices comprising a forwarding element to provide data messages to a set of L2 service nodes, then Boutros clearly discloses a forwarding plane to provide the data message to a set of service nodes that provide the selected set of services.
Regarding the rejection of claim 11, claim 11 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claim 11, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-10, and 12-20, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boutros et al., (hereinafter Boutros), U.S. Publication No. 2019/0306086.

As per claim 1, Boutros discloses a method of providing different types of services for a logical network [paragraphs 0003, 0024, a method of providing different types of services for a logical network (a method at a gateway device at the edge of a logical network)], the method comprising: 
at an edge forwarding element between a logical network and an external network [fig. 1, 11, paragraphs 0026, 0036, 0070, at an edge forwarding element between a logical network and an external network (a gateway device 101 between a logical network (120A-120C) to the external network 110)]:
receiving a data message for forwarding [paragraphs 0025, 0029, 0059, receiving a data message for forwarding (the edge node program includes at least one managed forwarding element)]; 
selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types [fig. 2, paragraphs 0033-0037, 0059-0061,  selecting, for the data message, a set of services of a first service type from different sets of services of at least two different service types, the different service types using different transport mechanisms for forwarding the data message to sets of services of their respective types (receiving the data message, the process determines (at 240) whether the data message requires the specific (e.g., L2 bump-in-the-wire) service; determines (at 240) that the data message does not require the L2 service or determines (at 240) that the data message does require the L2 service)]; 
using a first transport mechanism of the first service type to forward the data message to the selected set of services [fig. 3, 11, paragraphs 0040, 0041, 0059-0061, 0068, using a first transport mechanism of the first service type to forward the data message to the selected set of services (forwarded to all the service nodes 302A-C; active service node 702A; standby service nodes 702B-C)]; 
after receiving the data message upon the completion of the selected set of services, performing a forwarding operation to forward the data message [fig. 2, 5, paragraphs 0035, 0038, 0058, after receiving the data message upon the completion of the selected set of services, performing a forwarding operation to forward the data message (process (at 250) processes the data message and forwards it towards its destination)].

As per claim 2, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)].

As per claim 3, Boutros discloses the method of claim 2, 
wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node [fig. 2, 6, paragraphs 0033, 0059, wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node (determines (at 240) whether the data message requires the L2 bump-in-the-wire service; value that the determination is based on may be any combination of a source or destination IP or MAC address, a protocol, and a port number)].

As per claim 4, Boutros discloses the method of claim 2, 
wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes [paragraphs 0003, 0032, wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes (applying different policies at the service node for different tenants of a datacenter; data message, is directed from a device in a tenant logical network to another device in a same datacenter or network for which the device acts as a gateway device)].

As per claim 5, Boutros discloses the method of claim 4, 
wherein the service node executes in a datacenter of a third-party service provider [paragraphs 0003, 0032, wherein the service node executes in a datacenter of a third-party service provider (a device in a datacenter for which the device acts as a gateway device)].

As per claim 6, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a bump- in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 7, Boutros discloses the method of claim 6, 
wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element [paragraphs 0029, 0035, 0039, 0054, wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 8, Boutros discloses the method of claim 7, 
wherein the service logical forwarding element is associated with a service virtual network identifier [paragraphs 0027, wherein the service logical forwarding element is associated with a service virtual network identifier (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 9, Boutros discloses the method of claim 1, wherein the different transport mechanisms comprise 
(1) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)] and
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 10, Boutros discloses the method of claim 9, 
wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane [paragraphs 0027, wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 11, Boutros discloses a non-transitory machine readable medium storing a program for providing different types of services for a logical network, the program for execution by at least one processing unit [paragraphs 0003, 0024, a non-transitory machine readable medium storing a program for providing different types of services for a logical network, the program for execution by at least one processing unit (a medium at a gateway device at the edge of a logical network)], the program comprising sets of instructions for: 
at an edge forwarding element between the logical network and the external network [fig. 1, 11, paragraphs 0026, 0036, 0070, at an edge forwarding element between a logical network and an external network (a gateway device 101 between a logical network (120A-120C) to the external network 110)]: 
receiving a data message for forwarding [paragraphs 0025, 0029, 0059, receiving a data message for forwarding (the edge node program includes at least one managed forwarding element)]; 
selecting, for the data message, a set plurality of services of a first service type from different pluralities of services of at least two different service types, the at least two different service types use two different transport mechanisms for forwarding the data message to pluralities of services of their respective types [fig. 2, paragraphs 0033-0037, 0059-0061,  selecting, for the data message, a set plurality of services of a first service type from different pluralities of services of at least two different service types, the at least two different service types use two different transport mechanisms for forwarding the data message to pluralities of services of their respective types (receiving the data message, the process determines (at 240) whether the data message requires the specific (e.g., L2 bump-in-the-wire) service; determines (at 240) that the data message does not require the L2 service or determines (at 240) that the data message does require the L2 service)]; 
selecting a first transport mechanism of the first service type for the selected plurality of services of the first type, and using the selected first transport mechanism to forward the data message to the selected set plurality of services [fig. 3, 11, paragraphs 0040, 0041, 0059-0061, 0068, selecting a first transport mechanism of the first service type for the selected plurality of services of the first type, and using the selected first transport mechanism to forward the data message to the selected set plurality of services (forwarded to all the service nodes 302A-C; active service node 702A; standby service nodes 702B-C)]; and 
after receiving the data message upon the completion of the selected set plurality of services, performing a forwarding operation to forward the data message [fig. 2, 5, paragraphs 0035, 0038, 0058, after receiving the data message upon the completion of the selected set plurality of services, performing a forwarding operation to forward the data message (process (at 250) processes the data message and forwards it towards its destination)].

As per claim 12, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
(1) a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set plurality of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump-in-the-wire transport mechanism that provides data messages to a service node for providing the selected set of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)].

As per claim 13, Boutros discloses the non-transitory machine readable medium of claim 12, 
wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node [fig. 2, 6, paragraphs 0033, 0059, wherein, for data messages using the bump-in-the-wire transport mechanism, a set of source and destination data link layer addresses is the same for the serviced data message received from the service node and for the data message sent to the service node (determines (at 240) whether the data message requires the L2 bump-in-the-wire service; value that the determination is based on may be any combination of a source or destination IP or MAC address, a protocol, and a port number)].

As per claim 14, Boutros discloses the non-transitory machine readable medium of claim 12, 
wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes [paragraphs 0003, 0032, wherein the service node external to the logical network is external to a datacenter in which the edge forwarding element executes (applying different policies at the service node for different tenants of a datacenter; data message, is directed from a device in a tenant logical network to another device in a same datacenter or network for which the device acts as a gateway device)].

As per claim 15, Boutros discloses the non-transitory machine readable medium of claim 14, 
wherein the service node executes in a datacenter of a third-party service provider  [paragraphs 0003, 0032, wherein the service node executes in a datacenter of a third-party service provider (a device in a datacenter for which the device acts as a gateway device)].

As per claim 16, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
 (1) a bump- in-the-wire transport mechanism that provides data messages to a service node for providing the selected set plurality of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node [fig. 2, paragraphs 0007, 0024, 0030, 0033, 0034, 0038, 0047, 0059-0062, a bump- in-the-wire transport mechanism that provides data messages to a service node for providing the selected set plurality of services by addressing the data message to a first interface of the edge forwarding element connected to the service node and sending the data message out a second interface of the edge forwarding element connected to the service node (bump-in-the-wire service node for the service node to provide a service to data messages; bump-in-the-wire service between any two interfaces)]; and 
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set plurality of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set plurality of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 17, Boutros discloses the non-transitory machine readable medium of claim 16, 
wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element [paragraphs 0029, 0035, 0039, 0054, wherein the logical service forwarding plane is implemented as a service logical forwarding element that connects the set of service nodes and the edge forwarding element (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 18, Boutros discloses the non-transitory machine readable medium of claim 17, 
wherein the service logical forwarding element is associated with a service virtual network identifier [paragraphs 0027, wherein the service logical forwarding element is associated with a service virtual network identifier (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

As per claim 19, Boutros discloses the non-transitory machine readable medium of claim 11, wherein the different transport mechanisms comprise 
(1) a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network [fig. 2, paragraphs 0037, 0038, 0048, a tunneling transport mechanism that encapsulates data messages for delivery to a service node external to the logical network (forwarding (at 260) the data message includes an encapsulation or other marking operation to identify a particular tenant)] and
(2) a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set plurality of services [paragraphs 0029, 0035, 0039, 0054, a logical service forwarding plane transport mechanism that uses a logical service forwarding plane to provide the data message to a set of service nodes that provide the selected set plurality of services (data message processing is logical processing performed by a software forwarding element implementing a logical forwarding element or elements)].

As per claim 20, Boutros discloses the non-transitory machine readable medium of claim 19, 
wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane [paragraphs 0027, wherein, for a particular set of service nodes, the logical service forwarding plane transport mechanism encapsulates data messages using a service virtual network identifier associated with the logical service forwarding plane (service node 102 with a tenant identifier (e.g., a virtual local area network (VLAN) tag)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469